
	

113 SRES 147 ATS: Recognizing National Foster Care Month as an opportunity to raise awareness about the challenges of children in the foster care system, and encouraging Congress to implement policy to improve the lives of children in the foster care system.
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 147
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Ms. Landrieu (for
			 herself, Mr. Grassley,
			 Mr. Begich, Mrs. Murray, Mr.
			 Kaine, Mr. Levin,
			 Mr. Wyden, Mr.
			 Cardin, Mr. Johnson of South
			 Dakota, Mr. Blunt,
			 Mr. Hoeven, and Mr. Nelson) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing National Foster Care Month as
		  an opportunity to raise awareness about the challenges of children in the
		  foster care system, and encouraging Congress to implement policy to improve the
		  lives of children in the foster care system.
	
	
		Whereas National Foster Care Month was established more
			 than 20 years ago to—
			(1)bring foster care
			 issues to the forefront of public consciousness;
			(2)highlight the
			 importance of permanency for every child; and
			(3)recognize the
			 essential role that foster parents, social workers, and advocates have in the
			 lives of children in foster care throughout the United States;
			Whereas all children deserve a safe, loving, and permanent
			 home;
		Whereas the primary goal of the foster care system is to
			 ensure the safety and well-being of children while working to provide a safe,
			 loving, and permanent home for each child;
		Whereas approximately 400,000 children are living in
			 foster care;
		Whereas approximately 252,000 youth entered the foster
			 care system in 2011, while more than 104,000 youth were eligible for and
			 awaiting adoption at the end of 2011;
		Whereas children of minority races and ethnicities are
			 more likely to stay in the foster care system for longer periods of time and
			 are less likely to be reunited with their biological families;
		Whereas foster parents—
			(1)are the
			 front-line caregivers for children who cannot safely remain with their
			 biological parents;
			(2)provide physical
			 care, emotional support, and education advocacy to the children in their care;
			 and
			(3)are the largest
			 single source of families providing permanent homes for children transitioning
			 from foster care to adoption;
			Whereas children in foster care who are placed with
			 relatives, compared to children placed with nonrelatives, have more stability,
			 including fewer changes in placements, have more positive perceptions of their
			 placements, are more likely to be placed with their siblings, and demonstrate
			 fewer behavioral problems;
		Whereas some relative caregivers receive less financial
			 assistance and support services than foster caregivers;
		Whereas recent studies show foster children enrolled in
			 Medicaid were prescribed antipsychotic medications at nearly 9 times the rate
			 of other children receiving Medicaid;
		Whereas youth in foster care are much more likely to face
			 educational instability, with 65 percent of former foster children experiencing
			 at least 7 school changes while in foster care;
		Whereas an increased emphasis on prevention and
			 reunification services is necessary to reduce the number of children who are
			 forced to remain in the foster care system;
		Whereas more than 26,200 youth age out of
			 foster care annually without a legal permanent connection to an adult or
			 family;
		Whereas the number of youth who age out of foster care has
			 increased during the past decade;
		Whereas foster care is intended to be a temporary
			 placement, but children remain in the foster care system for an average of 2
			 years;
		Whereas children in foster care experience an average of 3
			 different placements, which often leads to disruption of routines and the need
			 to change schools and move away from siblings, extended families, and familiar
			 surroundings;
		Whereas children entering foster care often confront the
			 widespread misperception that children in foster care are disruptive, unruly,
			 and dangerous, even though placement in foster care is based on the actions of
			 a parent or guardian, not the child;
		Whereas children who age out of foster care lack the
			 security and support of a biological or adoptive family and frequently struggle
			 to secure affordable housing, obtain health insurance, pursue higher education,
			 and acquire adequate employment;
		Whereas States, localities, and communities should be
			 encouraged to invest resources in preventative and reunification services and
			 postpermanency programs to ensure that more children in foster care are
			 provided with safe, loving, and permanent placements;
		Whereas Federal legislation during the past 3 decades,
			 including the Adoption Assistance and Child Welfare Act of 1980 (Public Law
			 96–272), the Adoption and Safe Families Act of 1997 (Public Law 105–89), the
			 Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public
			 Law 110–351), and the Child and Family Services Improvement and Innovation Act
			 (Public Law 112–34) provided new investments and services to improve the
			 outcomes of children in the foster care system;
		Whereas May 2013 is an appropriate month to designate as
			 National Foster Care Month to provide an opportunity to
			 acknowledge the accomplishments of the child-welfare workforce, foster parents,
			 the advocacy community, and mentors for their dedication, accomplishments, and
			 positive impact on the lives of children; and
		Whereas much remains to be done to ensure that all
			 children have a safe, loving, nurturing, and permanent family, regardless of
			 age or special needs: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 designation of May 2013 as National Foster Care Month;
			(2)recognizes
			 National Foster Care Month as an opportunity to raise awareness about the
			 challenges that children face in the foster care system;
			(3)encourages
			 Congress to implement policies to improve the lives of children in the foster
			 care system;
			(4)acknowledges the
			 special needs of children in the foster care system;
			(5)recognizes youth
			 in foster care throughout the United States for their ongoing tenacity,
			 courage, and resilience while facing life challenges;
			(6)acknowledges the
			 exceptional alumni of the foster care system who serve as advocates and role
			 models for youth who remain in care;
			(7)honors the
			 commitment and dedication of the individuals who work tirelessly to provide
			 assistance and services to children in the foster care system; and
			(8)reaffirms the
			 need to continue working to improve the outcomes of all children in the foster
			 care system through parts B and E of title IV of the Social Security Act (42
			 U.S.C. 601 et seq.) and other programs designed to—
				(A)support
			 vulnerable families;
				(B)invest in
			 prevention and reunification services;
				(C)promote adoption
			 in cases where reunification is not in the best interests of the child;
				(D)adequately serve
			 children brought into the foster care system; and
				(E)facilitate the
			 successful transition into adulthood for children who age out of
			 the foster care system.
				
